Citation Nr: 1222187	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than December 6, 2001, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD. 

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence for right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2006 and December 2008 rating decisions of the RO.  

In the March 2006 rating decision, the RO effectuated the Board's November 2005 award of service connection for PTSD, and assigned an initial 10 percent disability rating, effective January 31, 2003.  In May 2006, the Veteran filed a notice of disagreement with the assigned disability rating and effective date.  An August 2006 rating decision continued the assigned 10 percent rating but granted an earlier effective date for service connection of December 6, 2001.  The Veteran again filed a notice of disagreement with the effective date.  He was issued a statement of the case for both the increased rating and effective date issues in December 2006.  He filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2007.

In a July 2007 rating decision, the RO granted a higher, 50 percent, rating for service-connected PTSD, effective December 6, 2001.  This rating was continued in an April 2011 rating decision. 

As the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO awarded a higher initial rating during the pendency of the appeal, as higher ratings for PTSD are available, and a veteran is presumed to be seeking the maximum available benefit, the claim for a higher initial rating for PTSD remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the December 2008 rating decision , the RO denied entitlement to service connection for a right shoulder injury and denied a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  In January 2009, the Veteran filed a notice of disagreement with these denials.  In December 2009, the RO issued a statement of the case and the Veteran filed a substantive appeal (via a VA Form 9).

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in October 2008, the Veteran revoked his power-of-attorney with AMVETS in favor of Veterans of Foreign Wars of the United States.  In October 2008, the Veteran executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, designating the Veterans of Foreign Wars of the United States as his representative.  The Board recognizes the change in representation.

The Board's decision dismissing the claim for an earlier effective date for the award of service connection for PTSD is set forth below.  The claims for an initial rating in excess of 50 percent for PTSD, for service connection for a right shoulder disability, and for a temporary total evaluation based on surgical or other treatment necessitating convalescence for right shoulder disability are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington D.C.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the outstanding claim of entitlement to an earlier effective date for the grant of service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the April 2012 Board hearing, the Veteran expressly confirmed that he wished to withdraw from appeal the outstanding claim of entitlement to an earlier effective date for the award of service connection for PTSD.  The Veteran's withdrawal appears in writing in the hearing transcript.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal as to the claim for an effective date earlier than December 6, 2001, for the award of  service connection for PTSD is dismissed.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's remaining claims on appeal is warranted.

Pertinent to the claim for service connection, the Board noted that  VA will make efforts to obtain the claimant's service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  Here, the Veteran's service treatment records are already of record.  However, these records include an April 1969 clinical record summarizing the Veteran's 26-day hospitalization for injuries sustained in an automobile accident.  This record notes, inter alia, that the Veteran sustained "multiple abrasions over all the extremities."  Clinical inpatient records are sometimes filed separately from a veteran's service treatment records and may instead be filed under the name of the facility- U.S. Naval Station, Pearl Harbor, Hawaii, in this case.  As it does not appear any attempt has been made to obtain any clinical records associated with this hospitalization, the Board finds that the RO should obtain and associate with the claims file all such clinical records pertaining to the Veteran's hospitalization at U.S. Naval Station, Pearl Harbor, Hawaii, from March 30, 1969, to April 25, 1969, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

Also, potentially pertinent to all claims remaining on appeal, the RO should obtain and associate with the claims file all outstanding, pertinent VA medical records. The claims file currently includes treatment records from the Cleveland VA Medical Center (VAMC) and from the VAMC in Chillicothe, Ohio, dated through January 2010; however, more recent records from these facilities may exist.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Cleveland and Chillicothe VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since January 2010, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

In addition, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In this regard, the Veteran testified during his Board hearing that he began receiving SSA disability benefits in December 2011 for his PTSD and foot disabilities.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Finally, to ensure that all due process requirements are met, while these matters are on remand, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include, based on review of additional evidence received, arranging for the Veteran to undergo examination in connection with the claim for service connection and /or the claim for higher rating) prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claim for a higher initial rating for PTSD should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is required.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the appropriate source(s) any outstanding clinical records pertaining to the Veteran's hospitalization at U.S. Naval Station, Pearl Harbor, Hawaii, from March 30, 1969, through April 25, 1969.  The RO should request that a search be conducted under the name of the facility as well as the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the VAMCs in Cleveland and Chillicothe all outstanding, pertinent records of mental evaluation and/or treatment of the Veteran, dated since January 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim(s) for a higher initial rating for PTSD, for service connection for a right shoulder disability, and/or for a temporary total evaluation for convalescence following right shoulder surgery, that is not currently of record.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include, based on review of additional evidence received, arranging for the Veteran to undergo examination in connection with the claim for service connection and /or the claim for higher rating), the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority (to include, with respect to the claim for higher rating, consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted).  

8.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


